     Case 2:20-cv-02491-KJM-GGH Document 24 Filed 07/21/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    BENNY WILLIAMS,                                  No. 2:20-cv-02491 KJM GGH P
12                       Petitioner,
13            v.                                       ORDER
14    JEFF LYNCH, et al.,
15                       Respondents.
16

17          Petitioner requested an extension of time to file objections to the June 15, 2021, findings

18   and recommendations. ECF No. 23. Good cause appearing, IT IS HEREBY ORDERED that:

19          1. Petitioner’s request for an extension of time (ECF No. 23) is granted; and

20          2. Petitioner shall file objections to the findings and recommendations within thirty days

21   from the date of this order.

22   Dated: July 21, 2021
                                                /s/ Gregory G. Hollows
23                                      UNITED STATES MAGSITRATE JUDGE
24

25

26

27

28
